Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/21/2021 has been entered.

Information Disclosure Statement
	
	The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter

Prior art fails to disclose or render obvious claim 1 disclosing a system for assembling a device using a robotic manipulator.

	Regarding claim 1 the relevant art Kawamori (US Pre-Granted Publication No. US 2006/0151089 A1 hereinafter “Kawamori”) in view of Takahiro et al (World Intellectual Property Organization Published document WO2008032591 A1 hereinafter “Takahiro”) further in view of Mizumoto et al (US Pre-Granted Publication No. US 2017/0209968 A1 hereinafter “Mizumoto”) discloses a work assembly device as a robotic arm (Kawamori fig. 9) that turns around an axis (Kawamori fig. 9 [0051]) with multiple pivoting joints (Kawamori fig. 9 [0053]) with a work pressing unit (Kawamori [0076-0079]) moving along a reference line (Takahiro fig. 9-11 [0009]) to combine the assembly with a unit on a work holding table (Kawamori [0042-0050]) but fails to disclose wherein assembly along the reference line occurs only through the pressurizing direction by the pressurizing unit. Specifically, the cited references do not disclose “A work assembling device configured such that a root portion of a first arm is supported by a base via a first pivot so as to be turnable around an axis line which is parallel with a main axis, a root portion of a second arm is supported by an end portion of the first arm via a second pivot so as to be turnable around an axis line which is parallel with the main axis, a work pressurizing unit is disposed on an end side of the second arm, and a work pressurized by the work pressurizing unit is assembled into a groove formed in a work assembling portion of an article, the work assembling device comprising a control unit configured to: assume a reference line connecting the root portion of the first arm and the end portion of the second arm on a plane which orthogonally intersects with the main axis; decrease an angle formed by the first arm and the reference line while increasing a crossing angle between the first arm and the second arm on the side facing the reference line; transform the first arm and the second arm from a bent state to a propped state that is close to a linear state along the reference line, and move the end portion of the second arm in a work pressurizing direction which is determined to be along the reference line to apply a pressurizing force to the work pressurizing unit; and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, to the groove formed in the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table; wherein the work pressurizing unit is pressurized only by the motion of the end portion of the second arm in the work pressurizing direction.”

	Claims 2-3 and 7 are also allowed due to their dependence on claim 1. Claims 4-5 are also allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3192615 A discloses an article assembly device on a robotic arm 
US 3668773 A discloses a turbine assembly apparatus 
US 201000162546 A1 discloses a robot designed to remove turbine blades from a turbine grooves
US 20160167236 A1 discloses a tool pressing device for a robotic arm 
US 4133091 discloses a turbine assembly device with pressing members to press and fix turbine blades into the turbine assembly
                                                                                                                                                                  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664